           Case 5:20-cv-01171-SM Document 28 Filed 09/10/21 Page 1 of 7




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA

    ANGELA MORSE,                        )
                                         )
         Plaintiff,                      )
                                         )
    v.                                   )       Case No. CIV-20-1171-SM
                                         )
    KILOLO KIJAKAZI, Acting              )
    Commissioner of Social               )
    Security Administration,             )
                                         )
         Defendant.                      )

                   MEMORANDUM OPINION AND ORDER

         Angela Morse (Plaintiff) brings this action for judicial review of the

Commissioner of Social Security’s final decision that she was not “disabled”

under the Social Security Act. See 42 U.S.C. §§ 405(g), 423(d)(1)(A). The parties

have consented to the undersigned for proceedings consistent with 28 U.S.C.

§ 636(c). Docs. 19, 20.

         Plaintiff maintains the ALJ erred in his consideration of medical

evidence related to Plaintiff’s ability to lift up to ten pounds. Doc. 22, at 3-7.

After a careful review of the record (AR), the parties’ briefs, and the relevant

authority, the Court affirms the Commissioner’s decision. See 42 U.S.C.

§ 405(g).1




1     Citations to the parties’ pleadings and attached exhibits will refer to this
Court’s CM/ECF pagination. Citations to the AR will refer to its original
pagination.
           Case 5:20-cv-01171-SM Document 28 Filed 09/10/21 Page 2 of 7




I.    Administrative determination.

      A.      Disability standard.

      The Social Security Act defines “disability” as the “inability to engage in

any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. § 423(d)(1)(A). “This twelve-month duration

requirement applies to the claimant’s inability to engage in any substantial

gainful activity, and not just h[er] underlying impairment.” Lax v. Astrue, 489

F.3d 1080, 1084 (10th Cir. 2007) (citing Barnhart v. Walton, 535 U.S. 212, 218-

19 (2002)).

      B.      Burden of proof.

      Plaintiff “bears the burden of establishing a disability” and of “ma[king]

a prima facie showing that [s]he can no longer engage in h[er] prior work

activity.” Turner v. Heckler, 754 F.2d 326, 328 (10th Cir. 1985). If Plaintiff

makes that prima facie showing, the burden of proof then shifts to the

Commissioner to show Plaintiff retains the capacity to perform a different type

of work and that such a specific type of job exists in the national economy. Id.




                                        2
        Case 5:20-cv-01171-SM Document 28 Filed 09/10/21 Page 3 of 7




      C.    Relevant findings.

            1.    Administrative Law Judge’s findings.

      The ALJ assigned to Plaintiff’s case applied the standard regulatory

analysis to decide whether Plaintiff was disabled during the relevant

timeframe. AR 16-27; see 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); see also

Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009) (describing the five-step

process). The ALJ found Plaintiff:

      (1)   had not engaged in substantial gainful activity since
            December 29, 2017, the alleged onset date;

      (2)   had the severe impairments of disorders of the cervical,
            thoracic and lumbar spine, discogenic and degenerative,
            with chronic pain and radiculopathy, status post June 2019
            fusion, L4-L5; morbid obesity; major depressive disorder,
            recurrent, severe, without psychotic features; and borderline
            intellectual functioning;

      (3)   had no impairment or combination of impairments that met
            or medically equaled the severity of a listed impairment;

      (4)   had the residential functional capacity2 (RFC) to perform
            sedentary work, with additional restrictions;

      (5)   could not perform any past relevant work;

      (6)   could perform jobs that exist in significant numbers in the
            national economy; and thus




2     RFC “is the most [a claimant] can still do despite [a claimant’s]
limitations.” 20 C.F.R. §§ 404.1545 (a)(1), 416.945(a)(1).
                                       3
           Case 5:20-cv-01171-SM Document 28 Filed 09/10/21 Page 4 of 7




      (7)     was not disabled from December 29, 2017 through January
              30, 2020.

AR 18-27.

              2.    Appeals Council’s findings.

      The SSA’s Appeals Council denied Plaintiff’s request for review, making

the ALJ’s decision the Commissioner’s final decision. Id. at 1-8; see Krauser v.

Astrue, 638 F.3d 1324, 1327 (10th Cir. 2011).

II.   Judicial review of the Commissioner’s final decision.

      A.      Review standard.

      The Court reviews the Commissioner’s final decision to determine

“whether substantial evidence supports the factual findings and whether the

ALJ applied the correct legal standards.” Allman v. Colvin, 813 F.3d 1326,

1330 (10th Cir. 2016). Substantial evidence is “more than a scintilla, but less

than a preponderance.” Lax, 489 F.3d at 1084; see also Biestek v. Berryhill, 139

S. Ct. 1148, 1154 (2019) (“It means—and means only—such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.”)

(internal quotation marks and citation omitted). A decision is not based on

substantial evidence “if it is overwhelmed by other evidence in the record.”

Wall, 561 F.3d at 1052 (citation omitted). The court will “neither reweigh the

evidence nor substitute [its] judgment for that of the agency.” Newbold v.




                                        4
        Case 5:20-cv-01171-SM Document 28 Filed 09/10/21 Page 5 of 7




Colvin, 718 F.3d 1257, 1262 (10th Cir. 2013) (quotation marks and citation

omitted).

      B.    The ALJ’s RFC assessment was consistent with the medical
            evidence.

      Plaintiff contends the ALJ disregarded Dr. Vallurupalli’s restrictions

upon her ability to lift. On August 7, 2019, Dr. Vallurupalli opined:

      Given that her radicular symptoms are much improved, and she is
      able to ambulate and they continue to improve. We are not going
      to proceed with surgery at this time. In regard to her postoperative
      wound infection that is completely healed and looks good, her ALIF
      L4-L5 fusion is coming along well. We would like her to continue
      to limit her lifting to less than 5-10 pounds but encouraged her to
      do as much walking as she is able to do and continue to strengthen
      her legs. I do not feel she needs any more antibiotics at this time.
      We did encourage her to bring her CD from the outside ED for the
      next visit just for evaluation and so that we can have it on file. We
      are going to see her back in 6 weeks’ time to see how she is doing.
      We are hoping that her radicular symptoms are resolved at that
      time and will not have to do anymore operative intervention for
      her. We cautioned her to call us if any new symptoms arise, but if
      not, we will see her back in 6 weeks’ time. At that visit, we would
      like to view standing x-rays of the lumbar spine.

AR 1186.

      The ALJ found this opinion generally persuasive:

      The opinion of Dr. Vallurupalli’s opinion, at B16F, is generally
      consistent and generally persuasive. Dr. Vallurupalli opined the
      claimant’s radicular symptoms have improved, she is able to
      ambulate and continues to improve. Post operation wound
      infection is completely healed and looks good. Dr. Vallurupalli
      stated, “We would like her to continue limit her lifting to less than
      5-10 pounds, but encouraged her to do as much walking as she is
      able to do and continue to strengthen her legs.”


                                       5
         Case 5:20-cv-01171-SM Document 28 Filed 09/10/21 Page 6 of 7




Id. at 25. Plaintiff testified Dr. Vallurupalli limited her to lifting ten pounds or

less. Id. at 41.

      Plaintiff argues the RFC assessment of her ability to lift conflicts with

Dr. Vallurupalli’s persuasive opinion. The Court conducts a limited review of

the ALJ’s decision under the substantial-evidence standard. As noted, this

review is extremely deferential, requiring only “such relevant evidence as a

reasonable mind might accept” as enough to support a conclusion. Biestek, 139

S. Ct. at 1154 (internal quotation marks omitted). The Court agrees with the

Commissioner that the Court should “strive to harmonize statements where

possible,” “neither pick[ing] nits nor accept[ing Plaintiff’s] invitation to rely

upon perceived inconsistencies.” Chismarich v. Berryhill, 888 F.3d 978, 980

(8th Cir. 2018); Doc. 26, at 5-6.

      The RFC assessment restricted Plaintiff to sedentary working which

involves “lifting no more than 10 pounds at a time and occasionally lifting or

carrying articles like docket files, ledgers, and small tools.” 20 C.F.R.

§§ 404.1567(a), 416.967(a). This restriction is not inconsistent with Dr.

Vallurupalli’s restriction of lifting five-to-ten pounds. As the Commissioner

notes, Dr. Vallurupalli included no frequency restriction, so the lifting could be

constant. Doc. 26, at 6. And the restriction was part of Plaintiff’s post-surgical

healing process, which was going “remarkably well.” AR 1185. Dr. Vallurupalli

anticipated Plaintiff’s symptoms would continue to improve pending her next

                                         6
         Case 5:20-cv-01171-SM Document 28 Filed 09/10/21 Page 7 of 7




visit in six weeks, and there is no indication this restriction would last for the

twelve months necessary to establish a disability. Substantial evidence

supports the ALJ’s conclusion.

III.   Conclusion.

       Based on the above, the Court affirms the Commissioner’s decision.

       ENTERED this 10th day of September, 2021.




                                        7
